              1
              2
              3
              4
              5
              6
              7
              8                              UNITED STATES DISTRICT COURT
              9                             CENTRAL DISTRICT OF CALIFORNIA
              10
              11 PATRICIA YEARBY,                                )   Case No.: CV 18-6826-DMG (AGRx)
                                                                 )
              12                    Plaintiff,                   )   ORDER RE JOINT STIPULATION
                                                                 )   TO DISMISS ENTIRE ACTION
              13              vs.                                )   WITH PREJUDICE [12]
                                                                 )
              14 LIFE INSURANCE COMPANY OF                       )
                 NORTH AMERICA,                                  )
              15                                                 )
                           Defendant.                            )
              16                                                 )
              17
                              Based upon the parties’ stipulation, and for good cause shown,
              18
                              IT IS HEREBY ORDERED that the above-captioned action is dismissed in its
              19
                   entirety as to all defendants, with prejudice.
              20
                              IT IS HEREBY FURTHER ORDERED that each party shall bear its own
              21
                   attorneys’ fees and costs in this matter.
              22
              23
                   DATED: December 10, 2018
              24                                            DOLLY M. GEE
                                                            UNITED STATES DISTRICT JUDGE
              25
              26
              27
              28
                                                                                     Case No. 2:18-cv-06826-DMG-AGR
LAW OFFICES
 MESERVE,                                                        1         [PROPOSED] ORDER GRANTING JT. STIP. TO
 MUMPER &
HUGHES LLP                                                                  DISMISS ENTIRE ACTION WITH PREJUDICE
                   166431.1
